DETAILED ACTION
Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

 	Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 8-14, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 and 15-20 are directed to a series of steps, while system claims 8-14 are directed to one or more processors configured by programming instructions on non- transitory computer readable media. Thus the claims are directed to a process and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite risk assessment, including capturing, generating, selecting, training, testing and evaluating, capturing, generating, selecting, applying, providing, and performing steps.  
The limitations of capturing, generating, selecting, training, testing and evaluating, capturing, generating, selecting, applying, providing, and performing are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite capturing a plurality of data metrics relating to the multi-tenant cloud environment; automatically generating derived features from the plurality of data metrics, the derived features including one or more features that describe temporal patterns of one or more data metrics and their compounding effect over time; automatically selecting relevant features from the derived features and the captured data metrics, the selected relevant features being sufficient to explain temporal variations of an potential incident occurrence that is to be predicted; capturing a plurality of newly captured data metrics; automatically generating newly derived features from the plurality of newly captured data metrics, the newly derived features including one or more features that describe the temporal patterns of one or more newly captured data metrics and their compounding effect over time; automatically selecting newly selected risk assessment features from the newly derived features and the newly captured data metrics; applying the newly selected risk assessment features as inputs to the trained incident risk assessment model; providing an output from the trained incident risk assessment model for use by a multi-tenant service provider that predicts the risk of an predicted incident in the multi-tenant cloud environment within a specified time window in the future and one or more possible root causes of the predicted incident; and performing, by the multi-tenant service provider, one or more of predictive maintenance, root cause triaging, or proactive resource allocation in the multi-tenant cloud environment based on the output to prevent, reduce a likelihood of, recover more quickly from, or reduce the effect of the predicted incident.
That is, other than reciting a processor, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including automatically training an incident risk assessment model using machine learning techniques with a portion of the selected relevant features and automatically testing and evaluating the incident risk assessment model with another portion of the selected relevant features, the incident risk assessment model being trained to predict the risk of an potential incident in the multi-tenant cloud environment within a specified time window in the future, provide an explanation of possible root causes of the potential incident, and assign a strength level to each possible root cause. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a processor and machine learning techniques.  The a processor and machine learning techniques in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor and machine learning techniques amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 2 recites an additional assigning step. Claims 3-7 further describe capturing the plurality of data metrics, generating derived features, capturing a plurality of newly captured data metrics, and generating newly derived features. Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a processor and machine learning techniques.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0020 of the specification, “FIG. 1 is a block diagram depicting an example incident risk assessment system 100. The example incident risk assessment system 100 includes a controller for implementing a training module 102 and an analysis module 104. The controller includes at least one processor and a computer-readable storage device or media encoded with programming instructions for configuring the controller. The processor may be any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), an auxiliary processor among several processors associated with the controller, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues As illustrated by Example 39: Method for training a neural network for facial detection of the 2019 PEG, Claims 1 and 15 do not recite a mental process because the steps, as claimed, are not practically performed in the human mind. The Office instructed, in connection with the 2019 Revised Patent Subject Matter Eligibility Guidance, that a claim that includes the steps of "training the neural network in a first stage using the first training set" and "training the neural network in a second stage using the second training set" "does not recite a mental process because the steps, as claimed, are not practically performed in the human mind." 
Similarly, the step of "automatically training an incident risk assessment model using machine learning techniques with a portion of the selected relevant features and automatically testing and evaluating the incident risk assessment model with another portion of the selected relevant features", as recited in claims 1 and 15, are steps that are not practically performed in the human mind. 
Independent claims 1 and 15 are not directed to a judicial exception, but if a judicial exception was indeed recited, Independent claims 1 and 15 integrate the alleged judicial exception into a practical application. First, Independent claims 1 and 15, as amended, are directed to improvements to a multi-tenant cloud environment - that is improvements to the functioning of a computer or another technology or technical field. Prior to the instant disclosure, service providers for a multi-tenant cloud environment were reactant when it came to providing services. When problems occurred that caused outages, the service providers reacted to the problem to resolve the service outage. Claims 1 and 15 are directed to an improved computing system that is trained to predict when an incident that may cause an outage may occur. The technology itself is improved by being trained to predict problems. This allows the service provider to take proactive action to mitigate any potential outage. 
This is a vast improvement to the technology that can result in much better service provided by the technology. Claims 1 and 15 include (1) limitations directed to predicting when an outage may occur - (a) training a model using a specific type of information and machine learning techniques to predict incidents and (b) applying the trained model to predict a future incident - and (2) limitations directed to taking proactive actions to mitigate problems - (c) performing, by a multi- tenant service provider, one or more of predictive maintenance, root cause triaging, or proactive resource allocation in the multi-tenant cloud environment based on the prediction to prevent, reduce the likelihood of, recover more quickly from, or reduce the effect of the predicted incident.
Claims 1-7 and 15-20 recite additional elements that integrate any alleged judicial exception (the alleged mental steps) into a practical application: performing, by the multi-tenant service provider, one or more of predictive maintenance, root cause triaging, and proactive resource allocation in the multi-tenant cloud environment based on the output to prevent, reduce a likelihood of, recover more quickly from, or reduce the effect of the predicted incident. 
These claim elements integrate any alleged judicial exception into a practical application because, among other things, they apply the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims as a whole - predicting incidents and taking proactive action to mitigate potential effects of predicted incidents - is not directed to mental steps without integration into a practical application. The purpose of the predicting is so that proactive actions can be taken. The proactive actions are not insignificant extra-solution activity. The proactive actions are the reason all of the other steps are performed. The other steps are performed so that proactive action can be taken "to prevent, reduce the likelihood of, recover more quickly from, or reduce the effect of the predicted incident." The Examiner respectfully disagrees.
Regarding Example 39, as an initial point, the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes. Moreover, Applicant’s claim language is wholly unrelated to Example 39 (Method for Training a Neural Network for Facial Detection), as Applicant is likely aware.
Other than reciting a processor, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including automatically training an incident risk assessment model using machine learning techniques with a portion of the selected relevant features and automatically testing and evaluating the incident risk assessment model with another portion of the selected relevant features, the incident risk assessment model being trained to predict the risk of an potential incident in the multi-tenant cloud environment within a specified time window in the future, provide an explanation of possible root causes of the potential incident, and assign a strength level to each possible root cause. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
The claimed use of the machine learning model does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity. Additionally, there does not seem to be any feedback or input into the machine learning model that would improve the processing of the machine learning model.
While claims 2, 9 and 16 recite generically recite “adjusting the trained incident risk assessment model using received human feedback”, the claims do not specify that the feedback improves the model.
As described in paragraph 0034, of the specification, wherein “Output from the trained incident risk assessment model may also be reviewed/evaluated and human feedback provided 322 to improve the model accuracy, for example, by improving the data/labels used to train the incident risk assessment model.” 
Moreover, independent claim 1 recites “[a] processor-implemented method” in the preamble, but fails to positively recite a processor anywhere in the body of the claim language. 
Additionally, while independent claim 15 recites a processor in the capturing, generating, selecting, and predicting steps, however, there is no indication that the processor is involved in the additional applying, capturing, generating, and training steps related to the assessment model and machine learning techniques.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a processor.
The processor in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a processor).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 10, 2022